The court below correctly found that its decree was controlled by the decision of this Court in In re ElklandLeather Workers' Association, Inc., 330 Pa. 78. In that case we held that the discretion lodged in the court of common pleas, by the Nonprofit Corporation Law of *Page 210 
May 5, 1933, P. L. 289, in granting or refusing a charter of incorporation under that Act, will not be reviewed by this Court unless there is a manifest abuse of that discretion, such as the violation of a deep-seated public policy. No such abuse appears in this case. The court below having found the articles of association to be in proper form, within the provisions of the Act, and the purposes lawful and not injurious to the community, its power to grant the charter was complete.
Decree affirmed at appellant's cost.